11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Kenneth Lashon Green,                        * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR38038.

Vs. No. 11-16-00107-CR                      * June 15, 2017

The State of Texas,                         * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
error in one of the judgments below. Therefore, in accordance with this court’s
opinion, we modify the judgment in Count II to reflect that the sentences in Counts I
and II are to be served concurrently. As modified, we affirm the judgments of the
trial court.